Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 09/01/22 has been received and entered. Application No. 17/007,561 of which claim 12 has been canceled.  Claims 1-11 and 13-20 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendments
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections.
Applicant’s response, filed on 09/01/22, with respect to claim objection of claim 5 has been fully considered and is persuasive.  The objection is withdrawn.
This action is made final.

Response to Arguments
I)	Applicant's arguments with respect to 35 USC § 103 rejections of claims 1-11 and 13-20 have been fully considered but they are not persuasive. Applicant made the following arguments:
II)	Regarding claims 1, 18, and 20, Applicant argues “the references do not disclose an updating process that includes a staging step that stages a copy of the modified record at the data server…the cited combinations of references do not disclose all of the elements of claim 1 as amended”.
Examiner respectfully disagrees. Bennett discloses in Fig. 1, col. 4, ll 27-40, a method of modifying, retrieving, and updating data while col. 9, ll 1-11 further discloses a method storing copy of database objects.  In the meantime, Lomet teaches in paragraphs 36-39 a transaction processing and aborting process. It would have been motivated to incorporate a method of performing transactions in database management systems taught by Lomet in the Bennett system for processing multiple database transactions to reduce process overhead.  Therefore, the combination of Bennett and Lomet disclosed the claimed limitations.
In response to Applicant's argument that there is no suggestion to combine the
references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCP A 1969). In this case, Bennett discloses processing multiple database transactions in the same process to reduce process overhead and redundant retrieval from database servers while Lomet teaches high performance transactions in database management systems. Therefore, it would have been motivated to incorporate a method of performing transactions in database management systems taught by Lomet in the Bennett system for processing multiple database transactions to reduce process overhead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11 and 13-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bennett et al. (U.S. Patent 6,314,417; hereinafter “Bennett”) in view of Lomet et al. (U.S. PGPub 2016/0110403; hereinafter “Lomet”).

As per claims 1, 18, and 20, Bennett discloses a method, a distributed database system, a non-transitory computer readable storage medium for executing transactions in a distributed database, the method comprising: receiving, by a distributed database system comprising a query server and a plurality of data servers, a transaction including a statement, the statement including instructions for modification of a record stored at a data server of the plurality of data servers; (See col. 3, ll 15-34, wherein database transactions and database operations are disclosed, also See col. 11, ll 10-17, wherein transactions to modify document are disclosed; as taught by Bennett.)
executing, at the query server of the distributed database system, the transaction, the execution of the transaction comprising: obtaining a record copy of the record corresponding to the statement at the query server; (See col. 11, ll 10-17, wherein transactions to modify document are disclosed, also See Fig. 5, col. 4, ll 1-11 and col. 8, ll 20-65, wherein copies of database objects are disclosed; as taught by Bennett.)
performing the modification corresponding to the statement on the record copy at the query server; (See col. 11, ll 10-17, wherein transactions to modify document are disclosed, also See Fig. 5, col. 4, ll 1-11 and col. 8, ll 20-65, wherein copies of database objects are disclosed; as taught by Bennett.)
and storing the modified record copy at the query server; (See col. 9, ll 1-11, wherein storing copy of database objects are disclosed; as taught by Bennett.)
staging, by the query server, the modified record copy at the data server. (See Fig. 1, col. 4, ll 27-40, wherein modifying, retrieving, and updating data are disclosed, also See col. 9, ll 1-11, wherein storing copy of database objects are disclosed; as taught by Bennett.)
However, Bennet fails to disclose responsive to completing execution of the transaction at the query server, updating the record at the data server based on the modified record copy, the updating preventing conflicts with modifications of the record corresponding to other transactions executed by the distributed database system; responsive to successfully determining the transaction does not conflict with any other transactions executed by the distributed database system, changing the record stored at the data server to the staged modified record copy.
On the other hand, Lomet teaches responsive to completing execution of the transaction at the query server, updating the record at the data server based on the modified record copy, the updating preventing conflicts with modifications of the record corresponding to other transactions executed by the distributed database system. (See paras. 36-39, wherein transaction processing and aborting process are disclosed; as taught by Lomet.)
responsive to successfully determining the transaction does not conflict with any other transactions executed by the distributed database system, changing the record stored at the data server to the staged modified record copy. (See paras. 36-39, wherein transaction processing and aborting process are disclosed; as taught by Lomet.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Lomet teachings in the Bennett system. Skilled artisan would have been motivated to incorporate a method of performing transactions in database management systems taught by Lomet in the Bennett system for processing multiple database transactions to reduce process overhead.  In addition, both of the references (Bennett and Lomet) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, database operations.  This close relation between both of the references highly suggests an expectation of success.

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Bennett and Lomet further discloses wherein the transaction is a single statement transaction, and the statement includes instructions for one or more modifications to a plurality of records stored in the distributed database. (See col. 3, ll 15-45, wherein database transactions and database operations are disclosed, also See col. 9, ll 1-11, wherein storing copy of database objects are disclosed; also See col. 11, ll 10-17, wherein transactions to modify document are disclosed; as taught by Bennett.)

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Bennett and Lomet further discloses wherein obtaining the record copy comprises retrieving the record from the data server. (See Fig. 1, col. 4, ll 27-40, wherein retrieving data are disclosed, also See col. 9, ll 1-11, wherein storing copy of database objects are disclosed; also See col. 11, ll 10-17, wherein transactions to modify document are disclosed; as taught by Bennett.)

As per claims 4 and 19, the combination of Bennett and Lomet further discloses wherein the transaction is a multi-statement transaction including a plurality of statements, the plurality of statements including an additional statement including instructions for additional modification of the record, and wherein the execution of the transaction at the query server further comprises: performing the additional modification of the record corresponding to the additional statement on the modified record copy stored at the query server; (See Fig. 1, col. 4, ll 27-40, wherein modifying and retrieving data are disclosed, also See col. 11, ll 10-17, wherein transactions to modify document are disclosed; as taught by Bennett.)
storing the additionally modified record copy at the query server. (See Fig. 1, col. 4, ll 27-40, wherein modifying and retrieving data are disclosed, also See col. 9, ll 1-11, wherein storing copy of database objects are disclosed; as taught by Bennett.)

As per claim 5, the rejection of claim 4 is hereby incorporated by reference, Bennett discloses wherein receiving the transaction comprises: receiving, by the distributed database system, the statement at a first point in time, the statement associated with an identifier of the transaction; (See Fig. 2, col. 5, ll 25- 50 and col. 6, ll 3-21, wherein identifiers are disclosed; as taught by Bennett.)
However, Bennett fails to disclose forwarding the statement to the query server based on the identifier; receiving, by the distributed database system, the additional statement at a second point in time after the first point-in-time, the additional statement also associated with the identifier of the transaction; and forwarding the additional statement to the query server based on the identifier.
On the other hand, Lomet teaches forwarding the statement to the query server based on the identifier; (See Figs. 6A-6B, paras. 96-97, wherein method of forwarding is disclosed; as taught by Lomet.)
receiving, by the distributed database system, the additional statement at a second point in time after the first point-in-time, the additional statement also associated with the identifier of the transaction; (See Figs. 6A-6B, paras. 142-143, wherein in transaction identifier (TID) is disclosed; as taught by Lomet.)
and forwarding the additional statement to the query server based on the identifier; (See Figs. 6A-6B, paras. 91-92, 96-97, wherein method of forwarding is disclosed; as taught by Lomet.)
See claim 1 for motivation above.

As per claim 6, the rejection of claim 4 is hereby incorporated by reference, Bennett fails to disclose wherein performing the additional modification of the record comprising: storing the modified record copy in a delta table corresponding to the transaction; retrieving the modified record copy from the delta table based on the additional statement; performing additional modification of the record on the retrieved modified record copy; and storing the additionally modified record copy in the delta table.
On the other hand, Lomet teaches wherein performing the additional modification of the record comprising: storing the modified record copy in a delta table corresponding to the transaction; (See Figs. 14A-14B, 15, paras. 52 and 181-183, wherein delta records and updating methods are disclosed; as taught by Lomet.)
retrieving the modified record copy from the delta table based on the additional statement; (See Figs. 14A-14B, 15, paras. 52 and 181-183, wherein delta records and updating methods are disclosed, also See Fig. 17, para. 346, wherein data retrieval engine functions are disclosed; as taught by Lomet.)
performing additional modification of the record on the retrieved modified record copy; (See Fig. 17, paras. 238-239, wherein data modifications are disclosed; as taught by Lomet.)
and storing the additionally modified record copy in the delta table. (See Figs. 14A-14B, 15, paras. 52 and 181-183, wherein delta records and updating methods are disclosed, also See Fig. 17, paras. 229 and 238-239, wherein data modifications are disclosed; as taught by Lomet.)
See claim 1 for motivation above.

As per claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination of Bennett and Lomet further discloses wherein executing the transaction further comprises: generating a first query execution plan to execute the statement, the query execution plan including a first operator describing instructions to retrieve the record from the data server; (See Fig. 1, col. 4, ll 27-40, wherein retrieving data are disclosed, also See col. 9, ll 1-11, wherein storing copy of database objects are disclosed; also See col. 11, ll 10-17, wherein transactions to modify document are disclosed; as taught by Bennett.)
and generating a second query execution plan to execute the additional statement, the second query execution plan including a second operator describing instructions to retrieve the modified record copy stored at the query server. (See Fig. 1, col. 4, ll 27-40, wherein retrieving data are disclosed, also See col. 9, ll 1-11, wherein storing copy of database objects are disclosed; also See col. 11, ll 10-17, wherein transactions to modify document are disclosed; as taught by Bennett.)

As per claim 8, the rejection of claim 6 is hereby incorporated by reference, the combination of Bennett and Lomet further discloses wherein at least some of the plurality of statements are executed at the query server concurrently. (See col. 11, ll 5-21, wherein transaction resource managers having concurrent distributed clients are disclosed; as taught by Bennett.)

As per claim 9, the rejection of claim 6 is hereby incorporated by reference, Bennett discloses wherein executing the transaction further comprises: storing a plurality of modified record copies in a delta table during execution of the plurality of statements at the query server; (See col. 9, ll 1-11, wherein storing copy of database objects are disclosed; also See col. 11, ll 10-17, wherein transactions to modify document are disclosed; as taught by Bennett.)
and updating, based on the commit table, a plurality of records corresponding to the plurality of modified record copies, the plurality of records stored by one or more data servers of the plurality of data servers. (See Fig. 1, col. 4, ll 27-40, wherein modifying, retrieving, and updating data are disclosed, also See col. 9, ll 1-11, wherein storing copy of database objects are disclosed; as taught by Bennett.)
However, Bennett fails to disclose generating one or more commit tables using the delta table, the one or more commit tables including the plurality of modified record copies after execution of each of the plurality of statements.
On the other hand, Lomet teaches generating one or more commit tables using the delta table, the one or more commit tables including the plurality of modified record copies after execution of each of the plurality of statements. (See Figs. 5A-6B, para. 144, wherein commit records are disclosed, also See Figs. 14A-14B, 15, paras. 52 and 181-183, wherein delta records and updating methods are disclosed, also See Fig. 17, paras. 229 and 238-239, wherein data modifications are disclosed; as taught by Lomet.)
See claim 1 for motivation above.

As per claim 10, the rejection of claim 6 is hereby incorporated by reference, the combination of Bennett and Lomet further discloses wherein the plurality of statements describes one or more modifications of records corresponding to a plurality of record collections in the distributed database. (See Fig. 1, col. 4, ll 27-40, wherein modifying, retrieving, and updating data are disclosed, also See col. 9, ll 1-11, wherein storing copy of database objects are disclosed; as taught by Bennett.)

As per claim 11, the rejection of claim 6 is hereby incorporated by reference, Bennett fails to disclose wherein at least some of the plurality of statements of the transaction are Data Manipulation Statements (DMLs).
On the other hand, Lomet teaches wherein at least some of the plurality of statements of the transaction are Data Manipulation Statements (DMLs). (See paras. 34 and 86, wherein data manipulation and definition statements are disclosed; as taught by Lomet.)
See claim 1 for motivation above.

As per claim 13, the rejection of claim 1 is hereby incorporated by reference, the combination of Bennett and Lomet further discloses wherein the query server executes a plurality of transactions concurrently without coordinating the execution of each transaction of the plurality of transactions. (See col. 3, ll 41-45 and col. 4, ll 1-5, wherein subsequent transactions are disclosed; as taught by Bennett.)

As per claim 14, the rejection of claim 1 is hereby incorporated by reference, Bennett fails to disclose wherein the statement is represented using a declarative query language.
On the other hand, Lomet teaches wherein the statement is represented using a declarative query language. (See paras. 192 and 378, wherein structured query language is disclosed; as taught by Lomet.)
See claim 1 for motivation above.

As per claim 15, the rejection of claim 1 is hereby incorporated by reference, the combination of Bennett and Lomet further discloses receiving, by a distributed database system, a second transaction including one or more statements; and responsive to execution of the second transaction failing at a second query server, (See Figs. 8, 10, wherein updating object process are disclosed, also See col. 11, ll 10-17, wherein transactions to modify document are disclosed; as taught by Bennett.)
removing a second modified record copy stored at the second query server during execution of the second transaction. (See col. 8, ll 20-65, wherein copies of database objects and removing objects are disclosed; as taught by Bennett.)

As per claim 16, the rejection of claim 15 is hereby incorporated by reference, Bennett fails to disclose wherein the failing of the second transaction is based on a second statement of the second transaction, and further comprising: replacing the second modified record copy with a third modified record copy corresponding to third statement executed at the second query server before the second statement.
On the other hand, Lomet teaches wherein the failing of the second transaction is based on a second statement of the second transaction, and further comprising: replacing the second modified record copy with a third modified record copy corresponding to third statement executed at the second query server before the second statement. (See paras. 50 and 185, wherein method of replacing is disclosed; as taught by Lomet.)
See claim 1 for motivation above.

As per claim 17, the rejection of claim 15 is hereby incorporated by reference, Bennett fails to disclose receiving, by a distributed database system, a second transaction including one or more statements represented using the declarative query language, the one or more statements including instructions for a second modification of a second record stored at a second data server of a plurality of data servers of the distributed database; (See paras. 192 and 378, wherein structured query language is disclosed, also See Figs. 5A-5B, para. 214, wherein modification operations and delta records are disclosed; as taught by Lomet.)
storing a second modified record copy at a second query server during execution of the transaction at the second query server; (See paras. 213-214 and 229, wherein storing engine is disclosed; as taught by Lomet.)
staging the second modified record copy at the second data server; (See paras. 36-39, wherein transaction processing are disclosed; as taught by Lomet.)
and responsive to an update of the second record failing, rolling back the failed update by the second query server, the rolling back including removing the staged second modified record copy from the second data server. (See paras. 36-39, wherein transaction processing and aborting process are disclosed; as taught by Lomet.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153